IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0230-06


CHARLES EDWARD JONES, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIRST COURT OF APPEALS

HARRIS COUNTY



 Per Curiam.

O R D E R  



 A jury convicted Appellant of possession of cocaine and assessed punishment at
confinement for thirty-five years.  The Court of Appeals affirmed the conviction on
September 23, 2004.  Jones v. State, No. 01-03-00651-CR (Tex.App. - Houston [1st Dist.],
delivered September 23, 2004).  On July 28, 2005, the court granted Appellant's motion for
rehearing, withdrew its first opinion, and issued a second opinion, again affirming the
conviction.  Jones v. State, ___S.W.3d___ (Tex. App. - Houston [1st Dist.], No. 01-03-00651-CR, delivered July 28, 2005).  On August 5, 2005, Appellant timely filed his petition for
discretionary review in the Court of Appeals.  See Tex.R.App.P. 68.2.  On August 25, 2005,
the Court of Appeals withdrew its opinion in accord with Tex.R.App.P. 50, but failed to issue
another opinion in its place within thirty days of the filing of Appellant's petition.  On
December 8, 2005, the Court of Appeals issued another opinion, again affirming the
conviction.  Jones v. State, ___S.W.3d___ (Tex. App. - Houston [1st Dist.], No. 01-03-00651-CR, delivered December 8, 2005).
	The Court of Appeals' opinion issued on December 8, 2005, was untimely under rule
50 because it was issued more than 30 days after Appellant's petition for discretionary review
had been filed.  See Ex parte Brashear, 985 S.W.2d 460 (Tex.Crim.App. 1998); Garza v.
State, 896 S.W.2d 192 (Tex.Cr.App. 1995).  Accordingly, the court had no jurisdiction to
issue that opinion.  Therefore, the Court of Appeals' opinion issued on December 8, 2005,
is ordered withdrawn, and the judgment and opinion of the Court of Appeals that issued on
July 28, 2005, are reinstated.  With this understanding, Appellant's original petition for
discretionary review, filed in the Court of Appeals on August 5, 2005, is granted. 
Appellant's second petition for discretionary review, filed in the Court of Appeals January
4, 2006, is refused.


Delivered May 3, 2006
Publish